UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EVA M. SANDOVAL,

                             Plaintiff,

                   – against –                                        ORDER

LUIS J. DUMES, and A. DUIE PYLE, INC.,                            16 Civ. 8892 (ER)

                             Defendants.


RAMOS, D.J.:
Parties are advised that the telephonic conference scheduled for May 27, 2021, at 10:00 AM is

canceled. The following Case Scheduling Order is hereby adopted:

       1.      A trial has been scheduled in this action to commence on September 7, 2021, at
               9:00 AM.

       2.      Motions in limine should be filed by August 9, 2021, and oppositions thereto
               should be filed by August 23, 2021.

       3.      Proposed jury instructions, voir dire questions, and verdict sheet should be filed
               by August 9, 2021, and objections thereto should be filed by August 23, 2021.

       4.      The Final Pretrial Conference shall be held on September 2, 2021 at 3:00 PM.

It is SO ORDERED.

Dated: May 24, 2021                                          ________________________
       New York, New York                                    EDGARDO RAMOS, U.S.D.J.
